Citation Nr: 1117309	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  06-03 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to a disability rating in excess of 30 percent for the residuals of a fracture to the left humerus.  

2.  Entitlement to service connection for loss of the use of the left hand, associated with a poor grip and numbness, to include as secondary to a service-connected left humerus fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1951 to September 1953.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2005 and March 2006 rating decisions of the Department of Veterans Affairs Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  These claims were previously remanded by the Board in December 2009 for additional evidentiary development.  

The issue of entitlement to special monthly compensation due to loss of use of the left upper extremity was raised by the Veteran's representative in an April 2011 statement.  It was requested that this issue be referred to the Agency of Original Jurisdiction (AOJ) for consideration.  Therefore, it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for loss of use of the left hand and a disability evaluation in excess of 30 percent for his service-connected residuals of a fracture to the left humerus.  Regrettably, additional remand is necessary before appellate review may proceed on these claims.  In March 2011, VA received a statement in support of claim from the Veteran.  Along with this statement, the Veteran submitted recent medical records relevant to his claim that were not part of the claims file at the time of the last supplemental statement of the case (SSOC) prepared in February 2011.  The Veteran also indicated in his March 2011 statement that these materials were being submitted in response to the February 2011 SSOC and that they were to be reviewed prior to returning his case to the Board.  Therefore, since the Veteran has requested that this information be considered in the first instance by the AOJ, a remand is necessary before the Board may consider this evidence.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should review the Veteran's claims file, including the additional evidence and argument submitted by the Veteran and his representative since the most recent SSOC of February 2011.  If the claims are not granted, the Veteran and his representative should be furnished an appropriate SSOC and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


